DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (2015/0059565) in view of Van de Vosse et al. (2012/0068393) and further in view of O-Rell (2010/0219573).
In reference to claim 1, Stewart discloses a method for forming a set of gun barrels, comprising: performing milling operations on a metal billet workpiece (a solid block of metal) to form a set of gun barrels having a pair of bores and a rib, the rib extending lengthwise proximate a side of the gun barrels (paragraph 62, lines 1-2 and 13-15; paragraph 67; figures 4, 5, and 9). 
However, Stewart fails to disclose (1) that the milling operations are performed in a 5-axis CNC milling machine and (2) the steps of machining an elongate key along a length of a metal billet; mounting the metal billet on a machining jig, clamped along the key, wherein the rib extends lengthwise proximate the elongate key; separating the set of gun barrels from the key along the length of the rib section.
Van de Vosse teaches that it is known to utilize an automated 5-axis milling machine to perform milling operations, and states that the details of such machines are known (paragraphs 9 and 35). Based on this teaching, the examiner asserts that a person of ordinary skill in the art would at once envisage the automated 5-axis milling machine as a CNC machine (CNC for automation is within the knowledge base of workers in the art). Van de Vosse further teaches that it is known to machine an elongate dovetail key along a length of a workpiece and to mount the workpiece on a machining jig, clamped along the key, wherein a side of the workpiece extends lengthwise proximate the key, in order to secure the workpiece firmly in place for machining operations (workpiece 45 having machined dovetail key 44; paragraph 43, last sentence; paragraph 44). 
O’Rell also teaches that it is known to form an elongate dovetail key along a length of a workpiece and to mount the workpiece on a machining jig, clamped along the key, wherein a side of the workpiece extends lengthwise proximate the key, in order to secure the workpiece firmly in place for machining operations in a 5-axis CNC milling machine. However, O’Rell further teaches that it is known to separate the workpiece from the dovetail key along a length of the workpiece, after the machining operations, in order to remove extraneous manufacturing artifacts from a final product (paragraphs 4 and 27). 
Further, Stewart discloses that the set of barrels is milled from a solid block of metal (paragraph 62). A person of ordinary skill in the art would at once envisage that a solid block of metal can include a finite number of flat sides (plain meaning of “block”). Thus, the rib of the set of barrels, being situated at one side of the set of barrels, will be formed most proximate at least one side of the initial block of material. Thus, it would have been obvious to one of ordinary skill in the art to carry out the milling process of Stewart via the steps of (1) machining an elongate key along a length of any one of the finite number of sides of the solid metal block, e.g., the side most proximate the eventual location of the rib, (2) mounting the block on a machining jig, clamped along the key, wherein the side extends lengthwise proximate the elongate key, (3) performing CNC milling operations on the mounted metal block in a 5-axis CNC milling machine to the form the set of gun barrels with a rib extending lengthwise proximate the key, and (4) separating the set of gun barrels from the key along the length of the rib section. A person of ordinary skill in the art would be motivated to perform the milling process in the above-proposed manner in order to firmly secure a workpiece for CNC machining, and to realize the benefits and advantages associated with 5-axis CNC milling, e.g., precision, automation, efficiency, etc.

In reference to claim 2, the modified Stewart, as set forth above, makes obvious the claimed invention (Stewart: paragraph 83).
In reference to claim 3, the modified Stewart makes obvious the claimed invention (Stewart: paragraph 106).
In reference to claim 4, the modified Stewart makes obvious the claimed invention (Stewart: paragraph 21).
In reference to claim 5, the modified Stewart makes obvious the claimed invention (Stewart: paragraph 64).
In reference to claim 6, the modified Stewart makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 7, the modified Stewart makes obvious the claimed invention (Stewart: figure 1, barrel preform step 103 prior to drilling step 105).
In reference to claim 8, the modified Stewart makes obvious the claimed invention (Stewart: figure 1, element 107).
In reference to claim 9, the modified Stewart makes obvious the claimed invention, except for wherein three or more bores are machined. However, the examiner takes Official Notice that it is well known to form a barrel having three or more bores, in order to provide increased firepower. Thus, it would have been obvious to one of ordinary skill in the art to form a barrel as proposed by the modified Stewart with three or more bores, in lieu of two, in order to provided increased firepower.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eves (3159903), Bojalad (2007/0175078), and Taylor et al. (2014/0072381).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641